Citation Nr: 1550280	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).  

2.  Entitlement to service connection for a lumbar spine disorder to include spinal stenosis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1969 to April 1969.  The Veteran had additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) which denied service connection for both bilateral flat feet (pes planus) and spinal stenosis.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Bilateral Pes Planus

The Veteran asserts that service connection for bilateral pes planus is warranted as his pre-existing pes planus was aggravated during active service.  He contends that naval medical authorities failed to either treat or to advise him that he needed treatment for his recurrent foot disability.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 38 U.S.C.A. §§ 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

In addressing a claim of entitlement to service connection for pes planus, it is essential to make an initial distinction between bilateral pes planus as a congenital condition or as an acquired disorder.  The congenital condition, with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness, is a congenital abnormality for which VA disability compensation may not be granted.  38 C.F.R. § 4.57 (2015).  

The report of the Veteran's February 12, 1969 physical examination for active duty entrance indicates that the Veteran was diagnosed with bilateral pes planus, symptomatic.  A February 19, 1969 orthopedic consultation noted the Veteran's flat feet had been without symptoms until 1 year prior when he began doing heavy lifting.  At that time he noted painful areas along plantar surface.  He tried arch supports but discontinued use because it made it worse.  On examination has marked 3rd degree pes planus bilaterally, 5th degree eversion when walking with scaphoid protrusion, moderate plantar ligament tenderness and calcaneal valgus.  The impression was symptomatic flat feet.  Trial of arch supports was recommended.  A February 19, 1969, naval orthopedic examination states that the Veteran was diagnosed with bilateral third degree pes planus.  A March 7, 1969, note indicated the Veteran had no relief with arch support and the diagnosis was bilateral symptomatic 3rd degree pes planus.  A March 1969 naval medical examination board (MEB) report states that the Veteran complained of painful feet for one year at the time of his examination coincident with his call to active duty.  During examination bilateral pes planus was noted and consultation was ordered.  A trial of arch supports was recommended and carried out but no relief was obtained and the Veteran was diagnosed with symptomatic third degree bilateral pes planus which both existed prior to service entrance and rendered the Veteran unfit for active duty.  

The report of a July 2013 VA foot examination conveys that the Veteran was diagnosed with bilateral pes planus.  The examiner opined that "[r]eview of the [service treatment record] and medical record shows the individual had pes planus prior to enlistment" and "review of the record shows the condition was not aggravated beyond its natural progression."  The physician made no specific findings or comments as to whether the Veteran had congenital or acquired flat feet and failed to provide any rationale for his opinion as to aggravation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the July 2013 VA foot examination, the Board finds that further VA foot examination is necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after July 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lumbar Spine 

The Veteran contends that service connection for spinal stenosis is warranted as he incurred the claimed disorder secondary to his bilateral pes planus.  Given the Veteran's contentions, the issue of service connection for a lumbar spine disorder to include spinal stenosis is inextricably intertwined with the issue of service connection for bilateral pes planus.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of both his bilateral pes planus and his lumbar spine disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2013.  

3.  Then schedule the Veteran for a VA foot examination in order to assist in determining the nature and etiology of his bilateral pes planus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following questions:

a. Is any identified bilateral pes planus congenital or acquired in nature?

Congenital pes planus is defined as that with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness.  38 C.F.R. § 4.57 (2015).  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus increase in severity during the Veteran's period of active service from February 1969 to April 1969?

The examiner must comment on the February 19, 1969 orthopedic consultation and the March 7, 1969 service record noting that there was no relief with arch supports.  
  
c. If the condition increased in severity during service, was such in-service increase clearly and unmistakably (is it undebatable?) due to the natural progress of the Veteran's pes planus?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

